Citation Nr: 1525016	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-19 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether a reduction of the Veteran's disability rating from 20 percent to 0 percent for a back disability for the period since March 15, 2010, was proper.

2.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.  

3.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for residuals of a breast reduction, characterized by bilateral intramammary, circumareolar and vertical inferior scars.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 2006.

This matter is on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

The Veteran testified before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issues of entitlement to service connection for shin splints, achilles tendon disorder, wrist disorder, hip disorder, rhinitis, sinusitis, headaches and urticaria, as well as entitlement to an increased rating for a right shoulder disability, have been raised by the record in a statements from April 2015, but (it appears) have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has submitted an application to reopen a previously denied claim for residuals of a breast reduction, which includes scarring to both breasts.  This claim was previously denied by the RO in June 2007 on the basis that her breast reduction was effectively an elective procedure and could not be service connected.  While the Veteran has asserted that she has submitted additional evidence that would warrant reopening of her claim, this evidence is not of record.  

Specifically, at her hearing before the Board in March 2015, the Veteran stated that she had submitted statements from a coworker in-service (B.G.) and her sister (M.V.P) who recalled that a doctor had referred her for surgery at Walter Reed Army Medical Center.  In her May 2013 VA Form-9, she stated that she had previously sent letters from her supervisor and travel vouchers from the time she traveled to Walter Reed for her surgery.  None of these records are in the Veteran's electronic file despite the Veteran's clear expectation that they are.  Given that it would be prejudicial to adjudicate this claim without this evidence, the RO should attempt to acquire this evidence and incorporate in the claims file. 

Next, at her hearing before the Board, the Veteran has asserted that her service-connected back and left shoulder disabilities have worsened since her most recent examination in March 2010.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light these contentions, the Board concludes that an additional VA examination is necessary to determine the current nature and extent of her service-connected back and left shoulder disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Washington DC since July 2010, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, she should be afforded an appropriate opportunity to submit them.  She should be specifically asked to resubmit the statements provided by B.G. and M.V.P., as well as any evidence related to her breast reduction procedure in 1995.  

2.  Schedule the Veteran for new VA examinations in order to determine the current nature and severity of her service-connected back and left shoulder disabilities. The Veteran's claims folder should be made available to the examining physician. All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should describe all symptomatology related to the Veteran's service-connected disabilities to specifically include the range of motion in all directions for the left shoulder and back, the degree in motion at which pain begins, and the degree of functional loss that results.   Examples of functional loss include the ability to perform "normal working movements" with strength, speed, coordination or endurance.

3.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued for the issues on appeal, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







